IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 24, 2009
                                     No. 08-51142
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

JOSE PRISCILIANO GRACIA-CANTU, also known as Jose Prisciliano Garcia-
Cantu,

                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CR-292-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Jose Prisciliano Gracia-Cantu appeals his sentence following his guilty
plea conviction for illegal reentry into the United States. Gracia-Cantu was
sentenced to 60 months in prison and 3 years of supervised release.                      This
sentence was above the advisory guidelines range of 21-27 months in prison.
       Gracia-Cantu contends that his sentence should be vacated as
substantively unreasonable because it was greater than necessary to meet the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-51142

requirements of 18 U.S.C. § 3553(a). He argues that the district court failed to
give adequate consideration to his benign motives for returning to the United
States and gave improper weight to his criminal history. After United States v.
Booker, 543 U.S. 220 (2005), a sentence is reviewed for abuse of discretion. Gall
v. United States, 128 S. Ct. 586, 594 (2007). We must first determine whether
the district court committed significant procedural error and “then consider the
substantive reasonableness of the sentence imposed.” Gall, 128 S. Ct. at 597.
      “[A] district court need not recite each of the § 3553(a) factors and explain
its applicability.” United States v. Herrera-Garduno, 519 F.3d 526, 531 (5th Cir.
2008); accord United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006). At
sentencing, the district court stated that Gracia-Cantu had a twenty-year history
of physically assaulting his family members and the police who responded to the
domestic assault complaints.     The court also noted that Gracia-Cantu had
returned to the United States despite three prior removals. The district court’s
statements reflect consideration of Gracia-Cantu’s history and characteristics,
the need for adequate deterrence, and the need to protect the public and Gracia-
Cantu’s family from further crimes. See 18 U.S.C. § 3553(a)(1), (2)(B), (C).
Gracia-Cantu has not shown that the district court abused its discretion in
sentencing him to 60 months in prison. See Herrera-Garduno, 519 F.3d at 530-
31; Smith, 440 F.3d at 709. The judgment of the district court is AFFIRMED.




                                        2